[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 25, 2012
                                            No. 11-13469
                                                                         JOHN LEY
                                        Non-Argument Calendar
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 1:11-cv-02143-CAP



DONALD G. JONES,

lllllllllllllllllllllllllllllllllllllll                          lPlaintiff - Appellant,

REBECCA B. DUWELL,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff,

                                              versus

COMMONWEALTH LAND TITLE INSURANCE COMPANY,
FIDELITY NATIONAL TITLE INSURANCE COMPANY, et al,
PARISH NATIONAL BANK, et al,

lllllllllllllllllllllllllllllllllllllll                          lDefendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________
                                       (January 25, 2012)
Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Donald G. Jones appeals pro se the district court’s dismissal without

prejudice of his complaint alleging mortgage fraud, insurance fraud, antitrust

violations, Racketeer Influenced and Corrupt Organizations Act violations, and

violations of the 1964 Civil Rights Act and seeking damages in excess of

$8,000,000 and a permanent injunction. Jones’s complaint was originally filed in

the Superior Court of Fulton County, Georgia, and was removed to federal court.

The district court sua sponte dismissed Jones’s complaint for failure to comply

with the court’s order to recast his complaint to comply with federal pleading

standards. On appeal, Jones challenges federal jurisdiction and the timeliness of

removal. He also appeals the district court’s dismissal of the complaint and denial

of his motion for recusal and resignation of Judge Pannell. We find that removal

was timely, that we have jurisdiction over the case, and that the district court did

not err when it denied the motion for recusal or dismissed the case.

                                          I.

      We first note that for the purposes of appeal, we treat an order dismissing a

case without prejudice for failure to comply with a court order as an adjudication

on the merits. Costello v. United States, 365 U.S. 265, 286, 81 S. Ct. 534, 545


                                          2
(1961) (stating that a Rule 41(b) dismissal by the court sua sponte for failure to

comply with an order should be considered an adjudication on the merits);

Robinson v. Fed. Nat’l Mortg. Ass’n, 673 F.2d 1247, 1249 (11th Cir. 1982)

(holding that “a plaintiff is not required to file an amended complaint when [his]

complaint is involuntarily dismissed without prejudice” and that for the purposes

of appeal, such a dismissal is a Rule 41(b) adjudication on the merits). The district

court dismissed this case without prejudice for failure to follow a court order,

according to Civil Local Rule of Practice for the United States District Court of

the Northern District of Georgia 41.3(2)(a). We treat this dismissal as an

adjudication on the merits, and we may therefore consider this appeal. Robinson,

673 F.2d at 1249.

                                         II.

      We review questions of jurisdiction de novo. Jones v. LMR Int’l, Inc., 457

F.3d 1174, 1177 (11th Cir. 2006). We review questions of law de novo, including

a district court’s interpretation of the timeliness of removal under 28 U.S.C. §

1446(b). Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1204 (11th Cir.

2008). A district court’s determination regarding subject matter jurisdiction in

light of the Rooker-Feldman doctrine is reviewed de novo. See Goodman ex rel.

Goodman v. Sipos, 259 F.3d 1327, 1331 (11th Cir. 2001).


                                          3
                                         A.

      Cases that could have been brought originally in federal court but were filed

in state court may be timely removed to federal court. 28 U.S.C. § 1441. Notice

of removal must be filed within thirty days after service on the defendant. 28

U.S.C. §1446(b). For multi-defendant litigation in which defendants are served on

different days, we have adopted the last-served defendant rule. Bailey, 536 F.3d at

1208–09. Under this rule, each defendant has thirty days from the date of formal

service of process to file a notice of removal. Id. at 1209. Removal by the last-

served defendant is proper if all defendants consent to removal, even if the last-

served defendant timely removes the case after the expiration of the previously

served defendant’s thirty-day window to remove. See Id. at 1207.

      The record reflects that Commonwealth Land Title Insurance Co.

(“Commonwealth”) was served on May 27, 2011 and Whitney Holding

Corporation (“Whitney”) and Fidelity National Title Insurance Company

(“Fidelity”) were served on June 1, 2011. Whitney filed notice of removal on June

30, 2011, and Commonwealth and Fidelity consented to the removal on July 1,

2011. Because the defendants complied with all requirements of removal,

including the timing requirements, Jones’s complaint was properly removed. See

id. at 1209.


                                          4
                                          B.

      Under the Georgia Civil Practice Act, an answer is due within thirty days

after service of process, O.C.G.A. § 9-11-12(a), or the case will go into automatic

default, O.C.G.A. § 9-11-55(a). A default may be opened as of right within fifteen

days of the default upon filing an answer and paying costs. O.C.G.A. § 9-11-

55(a). After the expiration of the fifteen-day period, a plaintiff is entitled to a

judgment and verdict of default. Id. The Rooker-Feldman doctrine provides that

“lower federal courts are precluded from exercising appellate jurisdiction over

final state-court judgments.” Nicholson v. Shafe, 558 F.3d 1266, 1268 (11th Cir.

2009) (quoting Lance v. Dennis, 546 U.S. 459, 463, 126 S. Ct. 1198, 1201

(2006)). For this doctrine to bar federal jurisdiction, the prior state court ruling

must have been a final or conclusive judgment on the merits. Nicholson, 558 F.3d

at 1272.

      Jones asserts that his July 1, 2011 motion for default summary judgment in

the Georgia case—filed the day after Defendant Whitney filed notice of removal,

the same day all defendants agreed to removal, and before the expiration of the

fifteen-day window—constitutes a state court final judgment unreviewable by the

federal courts under the Rooker-Feldman doctrine. However, there is nothing in

the record that indicates that there was a final or conclusive judgment on the


                                           5
merits in Jones’s state court case, and merely filing a default summary judgment

motion does not result in the entry of a default judgment. Therefore, the Rooker-

Feldman doctrine does not preclude federal jurisdiction over this case.

                                              III.

       We review a judge’s decision not to recuse himself for an abuse of

discretion. United States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004) (per

curiam). Recusal is governed by 28 U.S.C. §§ 144 and 455. Under §144, a judge

must recuse himself when a party to a district court proceeding “files a timely and

sufficient affidavit that the judge before whom the matter is pending has a

personal bias or prejudice either against him or in favor of any adverse party.” 28

U.S.C. § 144. “To warrant recusal under § 144, the moving party must allege facts

that would convince a reasonable person that bias actually exists.” Christo v.

Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000). The facts alleged in the affidavit

must show that the bias was personal, not judicial in nature. United States v.

Archbold-Newball, 554 F.2d 665, 682 (5th Cir. 1977).1 Under § 455(a), a judge

“shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). The test under § 455(a) is


       1
        In Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                                6
“whether an objective, disinterested, lay observer fully informed of the facts

underlying the grounds on which recusal was sought would entertain a significant

doubt about the judge’s impartiality.” Parker v. Connors Steel Co., 855 F.2d

1510, 1524 (11th Cir. 1988).

      Judge Pannell did not abuse his discretion in denying Jones’s motion to

recuse. The affidavit filed in support of the § 144 recusal did not sufficiently

allege judicial bias because the allegations stemmed only from Jones’s

disagreement with Judge Pannell’s rulings. Such judicial rulings cannot serve as

the basis for recusal or cast doubts on impartiality unless Jones establishes

pervasive bias and prejudice. See Archbold-Newball, 554 F.2d at 682. Jones

additionally did not meet the recusal requirements of § 455. While § 455 does not

require an affidavit, it does require a showing that the judge’s impartiality could be

objectively be called into question. Again, Jones’s basis for his recusal motion is

Judge Pannell’s prior rulings against him. Judge Pannell’s rulings would not

cause a reasonable person to question his impartiality, and we find nothing to

suggest that Judge Pannell was actually biased against Jones. Therefore, Judge

Pannell did not abuse his discretion when he denied Jones’s motion to recuse

himself.

                                         IV.


                                          7
      We review a district court’s dismissal for failure to comply with a court

order for abuse of discretion. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999) (per curiam). Rule 41(b) of the Federal Rules of Civil

Procedure authorizes a district court to dismiss a complaint sua sponte for failure

to prosecute or failure to comply with a court order or the federal rules. Lopez v.

Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541 (5th Cir. 1978). After removal, the

district court reviewed the complaint and found that it was incomprehensible and

did not comply with federal pleading requirements. The district court instructed

Jones to recast his complaint in order to make the issues clear and to comply with

the federal pleading standards. The court further warned Jones that the failure to

do so by July 19, 2011 would result in the case being dismissed. Despite the

explicit instruction provided by the court, Jones never recast his complaint but

instead filed a motion for reconsideration of the order to recast. On July 22, 2011,

the district court denied the motion and dismissed Jones’s complaint for his failure

to comply with a court order. The district court did not abuse its discretion in

dismissing Jones’s complaint without prejudice.

      AFFIRMED.




                                          8